DETAILED ACTION
The following Non-Final office action is in response to application 17/348,259 filed on 6/15/2021. Examiner notes continuation relationship to application number 17/159,873 filed 1/27/2021, 15/373,413 filed 12/08/2016 and provisional application number 62/264,431 filed 12/08/2015.
Status of Claims
Claims 1-10 are currently pending and have been rejected as follows. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “wherein the first criterion identifies a magnitude of deviation of the real-time resource data from the historical resource data when comparing the real-time resource data for a given business location to the historical resource data for which the associated historical external factor data matches the real-time resource data for the given business location" with no previous real-time resource data, historical resource data and historical external data.  There is insufficient antecedent basis for these limitations in the claim. By virtue of dependency, claims 2-10 are rejected under 35 USC 112(b).

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system). Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-10 are directed toward the statutory category of a machine (reciting a “system”). 
	Regarding Step 2A, prong 1 of the 2019 PEG, Claim 1 is directed to an abstract idea by reciting a plurality of business location … each of which is associated with a corresponding one or more of a plurality of business locations; … through which an end user provides parameters of a rule set defining an alert threshold, the parameters of the rule set including a geographic scope of businesses locations to analyze and a quantity of business locations within the geographic scope meeting a first criterion required to trigger an alert, wherein the first criterion identifies a magnitude of deviation of the real-time resource data from the historical resource data when comparing the real-time resource data for a given business location to the historical resource data for which the associated historical external factor data matches the real-time resource data for the given business location; … receives real-time quantitative resource data for each business location … the quantitative resource data selected from the group consisting of financial data, staffing data, and inventory data; … receives associated real-time external factor data for each business location, the external factor data being selected from the group consisting of economic data, weather data, and political data; … receives, for one or more of the plurality of business locations, historical quantitative resource data, the quantitative resource data selected from the group consisting of financial data, staffing data, and inventory data, and associated historical external factor data, the external factor data being selected from the group consisting of economic data, weather data, and political data; … receives the alert threshold …; and in response to an analysis of the real-time quantitative resource data, the associated real-time external factor data, the historical quantitative resource data, and the associated historical external factor data in which the analysis determines the alert -31-threshold has been met to trigger an alert, … generates an automated call to action, the call to action including a suggested modification to the financial needs, inventory needs, or staffing needs of a first business location, and … communicates the call to action to one or more … that are associated with the first business location. The claims are considered abstract because these steps recite certain methods of organizing human activity like fundamental economic practices or principles including hedging, insurance, and mitigating risks. The claims receive and analyze for business locations to identify alert thresholds that have been met to trigger a call to action which is a fundamental economic practice or principle.
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as business location processing device, an end user device providing a graphical user interface, central processing device, a physical revenue recording device, a mobile computing device, a desktop computer, a business process management software) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2-10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f). Applicant's claims mimic conventional, routine, and generic
computing by their similarity to other concepts already deemed routine, generic,
and conventional [Berkheimer Memorandum, Page 4, item 2] by the following
[MPEP § 2106.05(d) Part (II)]. The claims recite steps like: “Receiving or
transmitting data over a network, e.g., using the Internet to gather
data,” Symantec, “Performing repetitive calculations,” Flook, and “storing and
retrieving information in memory,” Versata Dev. Group, Inc. v. SAP Am., Inc. (citations omitted), by performing steps to receive real-time and historical data, receive an alert threshold, analyzing the data against the threshold and generating a call to action. By the above, the claimed computing “call[s] for performance of the claimed information collection, analysis, and display functions ‘on a set of generic computer components' and display devices” [Elec. Power Group, 830 F.3d at 1355] operating in a “normal, expected manner” [DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d at 1245, 1258 (Fed. Cir. 2014)]. Conclusively, Applicant's invention is patent-ineligible. When viewed both individually and as a whole, Claims 1-10 are directed toward an abstract idea without integration into a practical application and lacking an inventive concept.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Siebel et al US Publication No. 2017/0006135 A1, hereinafter Siebel and in view of
Yalamanchi et al US Patent No. 8,639,581 B1, hereinafter Yalamanchi in further view of 
Handel et al US Publication No. 2016/0055523 A1, hereinafter Handel. As per

Claim 1
Siebel teaches
A system that provides business resource needs forecasts comprising: 
a plurality of business location processing devices, each of which is associated with a corresponding one or more of a plurality of business locations; (Siebel fig. 3 noting the integration component in communication with sensors/device, customer systems, enterprise systems, operational systems and other external sources; [0518] “] Supply network risk analytics leverages and integrates historical supply chain performance data with current internal supply chain-related information, including: contract negotiation time by product, material-specific design and build lead time, supplier redundancy and geographic location, inventory levels and turnover, current and historical orders”)
an end user device providing a graphical user interface through which an end user provides parameters of a rule set defining an alert threshold, the parameters of the rule set including a geographic scope of businesses locations to analyze and a quantity of business locations within the geographic scope meeting a first criterion required to trigger an alert, 
 (Siebel [0261] “Applications that utilize the platform services component 1006 or other components of the system 200 of FIG. 2 may have an application architecture including a user interface layer;” [0248] “a user-defined threshold;” [0193] “Parameter types and return types can be of any value type or other type in scope. A function allows the specification of behavior, it is defined by a set of arguments, a return type and an implementation body;” [0437]; [0518] “Supply network risk analytics leverages and integrates historical supply chain performance data with current internal supply chain-related information, including: … supplier redundancy and geographic location, inventory levels and turnover, current and historical orders, … locations, GPS-derived fleet movements”)
[…];
a central processing device in communication with the plurality of business location processing devices and the end user device, wherein: (Siebel fig. 3 noting the integration component in communication with sensors/device, customer systems, enterprise systems, operational systems and other external sources)
the central processing device receives real-time quantitative resource data for each business location from the plurality of business location processing devices, the quantitative resource data selected from the group consisting of financial data, staffing data, and inventory data; (Siebel ¶ [0041] “The applications apply advanced data aggregation methods, data persistence methods, data analytics, and machine learning methods, embedded in a unique model driven architecture type system embodiment to recommend actions based on real-time and near real-time analysis of petabyte-scale data sets, numerous enterprise and extraprise data sources, and telemetry data from millions to billions of endpoints.” Noting the receiving of data in real-time and ¶ [0147] “The integration component 202 may include one or more servers, nodes, or other computing resources that receive data provided by the data sources 208. The data sources 208 may include data from sensors or smart devices, such as appliances, smart meters, wearables, monitoring systems, data stores, customer systems, billing systems, financial systems” noting the computing resources receiving data from data sources including financial, customer and billing systems representative of financial data)
the central processing device receives associated real-time external factor data for each business location, the external factor data being selected from the group consisting of economic data, weather data, and political data; (Siebel ¶ [0147] “The integration component 202 may include one or more servers, nodes, or other computing resources that receive data provided by the data sources 208. The data sources 208 may include data from sensors or smart devices, such as appliances, smart meters, wearables, monitoring systems, data stores, customer systems, billing systems, financial systems, crowd source data, weather data, social networks, or any other sensor, enterprise system or data store. By incorporating data from a broad array of sources, the system 200 is capable of performing complex and detailed analyses, enabling greater business insights.” noting the computing resources receiving data from data sources including financial, customer and billing systems and also noting the receiving of weather data and the incorporation of data from an array of sources to perform analyses representative of the data further associated with external factor weather data).
the central processing device receives, for one or more of the plurality of business locations, historical quantitative resource data, the quantitative resource data selected from the group consisting of financial data, staffing data, and inventory data, and associated historical external factor data, the external factor data being selected from the group consisting of economic data, weather data, and political data; (Siebel ¶ [0147] “The integration component 202 may include one or more servers, nodes, or other computing resources that receive data provided by the data sources 208. The data sources 208 may include data from sensors or smart devices, such as appliances, smart meters, wearables, monitoring systems, data stores, customer systems, billing systems, financial systems, crowd source data, weather data, social networks, or any other sensor, enterprise system or data store. By incorporating data from a broad array of sources, the system 200 is capable of performing complex and detailed analyses, enabling greater business insights.” noting the computing resources receiving data from data sources including financial, customer and billing systems and also noting the receiving of weather data and the incorporation of data from an array of sources to perform analyses representative of the data further associated with external factor weather data; [0234] “The continuous data processing component 1004 is configured to provide processing services and algorithms to perform calculations and analytics against persisted or received data. For example, the continuous data processing component 1004 may analyze large data sets including current and historical data to create reports and new insights.”).
the central processing device receives the alert threshold from the end user device; and (Siebel [0248] “If the demand value exceeds a user-defined threshold, an // alert (DemandThresholdAlert) will be generated”)
in response to an analysis of the real-time quantitative resource data, the associated real-time external factor data, the historical quantitative resource data, and the associated historical external factor data in which the analysis determines the alert -31-threshold has been met to trigger an alert, the central processing device generates an automated call to action, the call to action including […] of a first business location, and the central processing device communicates the call to action to one or more of the business location processing devices that are associated with the first business location.  (Siebel figs. 31 and 32 noting the device platform and the alerting module included and ¶ [0041] “The applications apply advanced data aggregation methods, data persistence methods, data analytics, and machine learning methods, embedded in a unique model driven architecture type system embodiment to recommend actions based on real-time and near real-time analysis of petabyte-scale data sets, numerous enterprise and extraprise data sources, and telemetry data from millions to billions of endpoints.” Noting the recommending of actions based on real-time and near real-time analysis of data ¶ [0251] “The output of an analytic may be an alert, which is intended to represent a call to action for a human operator.” Noting the call to action;  [0594] “the alerting module 3221 can deliver the analytic results to the appropriate users or systems via SMS, email, instant message, or other communications system”).
Siebel does not explicitly teach, Handel however in the analogous art of data collection teaches
wherein the first criterion identifies a magnitude of deviation of the real-time resource data from the historical resource data when comparing the real-time resource data for a given business location to the historical resource data for which the associated historical external factor data matches the real-time resource data for the given business location; and (Yalamanchi col. 3, ln 3-10 “Depending on whether the deviation is significant (e.g., whether the deviation meets or exceeds a threshold), the pricing monitor service 121 may be configured to implement one or more actions to correct the deviation;” col. 4, ln. 55-67 “The exchange rates 127 may be updated in real-time” and col. 7, ln. 29-40 “A fluctuation notification component 224 may be provided in order to enable notifications to the merchant when the exchange rate 127 fluctuates beyond a threshold” noting the notification when the exchange rate fluctuates beyond a threshold).
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Siebel’s real-time data analysis of business data to include a magnitude of deviation from a threshold in view of Yalamanchi in an effort to account for fluctuations in currency (see Yalamanchi col. 1, ln. 45-50 & MPEP 2143G). 
Siebel / Yalamanchi do not explicitly teach, Handel however in the analogous art of data collection teaches
[…] a suggested modification to the financial needs, inventory needs, or staffing needs […]. (Handel ¶ [0017] “The anticipatory context and location-sensitive and direction-determination system 301 is using information coming from many source […] Information also comes from the GPS information from user's device 305 […] and real-time service provider information 306, which may be provided by any of a large variety of service providers in real time through connections 307 a-n” and ¶ [0032] “the information collected from many travelers, and also information collected from airlines and weather observers, etc., can be used to forecast inventory requirements […] as well as man power or staffing level requirements” noting the real time collection of information from users and this information used to forecast staffing and inventory level requirements).
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Siebel’s real-time data analysis of business data and Yalamanchi’s magnitude of deviation to include suggesting modifications to the staffing / inventor needs based on real-time data in view of Handel in an effort to meet projected demands (see Handel ¶ [0032] & MPEP 2143G). 
Claim 2
Siebel / Yalamanchi do not explicitly teach, Handel however in the analogous art of data collection teaches
wherein the external factor data includes economic data related to staffing needs of a category of business, (Handel ¶ [0032] “the information collected from many travelers, and also information collected from airlines and weather observers, etc., can be used to forecast inventory requirements […] as well as man power or staffing level requirements” noting the real time collection of information from users and this information used to forecast staffing level requirements and the category of business being traveling).
wherein the suggested modification of the real-time resource data relates to the staffing needs of a company, (Handel ¶ [0017] “The anticipatory context and location-sensitive and direction-determination system 301 is using information coming from many source […] Information also comes from the GPS information from user's device 305 […] and real-time service provider information 306, which may be provided by any of a large variety of service providers in real time through connections 307 a-n” and ¶ [0032] “the information collected from many travelers, and also information collected from airlines and weather observers, etc., can be used to forecast inventory requirements […] as well as man power or staffing level requirements” noting the real time collection of information from users and this information used to forecast staffing level requirements).
wherein the company is within the category of business.  (see Handel ¶ [0032] “the information collected from many travelers, and also information collected from airlines and weather observers, etc., can be used to forecast inventory requirements […] as well as man power or staffing level requirements” the airline representative of the company within the category of business).
The rationales to modify/combine the teachings of Siebel / Yalamanchi with/and the teachings of Handel are presented in the examining of Claim 1 and incorporated herein.
Claim 3
Siebel teaches
wherein the call to action is an alert message distributed via email.  (Siebel ¶ [0594] “the alerting module 3221 can deliver the analytic results to the appropriate users or systems via SMS, email, instant message, or other communications system”)
Claim 4
Siebel teaches
wherein the call to action is an alert message distributed via SMS.  (Siebel ¶ [0594] “the alerting module 3221 can deliver the analytic results to the appropriate users or systems via SMS, email, instant message, or other communications system”)
Claim 5
Siebel teaches
wherein the call to action is an alert message distributed via telephonic message.  (Siebel ¶ [0594] “the alerting module 3221 can deliver the analytic results to the appropriate users or systems via SMS, email, instant message, or other communications system” noting the short message service representative of the telephonic message)
Claim 6
Siebel teaches
wherein the call to action is an alert message in a machine readable format and communicated via an electronic data interface.  (Siebel ¶ [0594] “the alerting module 3221 can deliver the analytic results to the appropriate users or systems via SMS, email, instant message, or other communications system” noting the SMS, email, instant message representative of an alert message in a machine readable format and communicated via an electronic data interface)
Claim 7
Siebel teaches
wherein the business location processing device is a physical revenue recording device.   (Siebel ¶ [0609] “In some embodiments, the machine 3400 can be a desktop computer, a laptop computer, personal digital assistant (PDA), or mobile”)
Claim 8
Siebel teaches
wherein the business location processing device is a mobile computing device.  (Siebel ¶ [0609] “In some embodiments, the machine 3400 can be a desktop computer, a laptop computer, personal digital assistant (PDA), or mobile”)
Claim 9
Siebel teaches
wherein the business location processing device is a desktop computer.  (Siebel ¶ [0609] “In some embodiments, the machine 3400 can be a desktop computer”)
Claim 10
Siebel teaches
wherein the business location processing device is a business process management software. (Siebel [0537] “The enterprise Internet-of-Things application development platform 3002 may communicate with the enterprise 3006 through UIs presented by the enterprise Internet-of-Things application development platform 3002 for the enterprise 3006. The UIs may provide information to the enterprise 3006 and receive information from the enterprise 3006”)

	



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170116681 A1; US RE44502 E; Varshney et al, Business Analytics Based on Financial Time Series, 2011.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624